        Case 2:19-cr-00080-HCN Document 39 Filed 08/05/19 Page 1 of 1



STEPHEN G HOMER (01536)
Attorney at Law
2877 West 9150 South
West Jordan, Utah 84088
Telephone (801) 569-2409
e-mail sghomerlaw@gmail.com
Attorney for Defendant RALPH DAVID BRINTON

  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
------------------------------------------------------------------
UNITED STATES OF AMERICA,            )
                                     )            DEFENDANT'S
                 Plaintiff           )        MOTION TO AUTHORIZE
                                     )       "UNDER SEAL" FILING
vs                                   )            OF DOCUMENT
                                     )
RALPH DAVID BRINTON,                 )    Case No. 2:19-cr-00080-HCN
                                     )
                 Defendant           )     Assigned to Judge Nielson
------------------------------------------------------------------
     Defendant RALPH DAVID BRINTON, by and through his undersigned
counsel-of-record, respectfully moves for authorization (under the
CM-ECF electronic filing system) to file as "under seal" the
following document: DEFENDANT'S MEMORANDUM OF LAW IN OPPOSITION TO
PLAINTIFF'S MOTION FOR POSTPONEMENT OF JURY TRIAL, dated 5 August
2019.
     Respectfully submitted this 5th day of August, 2019.
                                     /s/Stephen G Homer
                                     STEPHEN G HOMER
                                     Attorney for Defendant
                                        RALPH DAVID BRINTON

                               CERTIFICATE
I certify that I caused a copy of the foregoing DEFENDANT'S MOTION
TO AUTHORIZE "UNDER SEAL" FILING to be sent, by electronic
transmission, simultaneously/concurrent with this CM-ECF filing to
the Court, to Mr Cy Castle, Assistant United States Attorney,
Office of the United States Attorney, 111 South Main Street, Suite
1800, Salt Lake City, Utah 84111-1506, this 5th day of August,
2019.
                                     /s/Stephen G Homer
